
	
		III
		110th CONGRESS
		1st Session
		S. RES. 106
		IN THE SENATE OF THE UNITED STATES
		
			March 14, 2007
			Mr. Durbin (for himself,
			 Mr. Ensign, Mr.
			 Schumer, Ms. Snowe,
			 Ms. Stabenow, Mr. Coleman, Mrs.
			 Boxer, Mr. Sununu,
			 Mr. Feingold, Mr. Dodd, Mr.
			 Kerry, Mr. Kennedy,
			 Mr. Lieberman, Mrs. Feinstein, Ms.
			 Mikulski, Mr. Reed,
			 Mr. Allard, Mrs. Dole, Mr.
			 Lautenberg, Mr. Brown,
			 Ms. Klobuchar, Mr. Whitehouse, and Mr.
			 Menendez) submitted the following resolution; which was referred to
			 the Committee on Foreign
			 Relations
		
		RESOLUTION
		Calling on the President to ensure that the
		  foreign policy of the United States reflects appropriate understanding and
		  sensitivity concerning issues related to human rights, ethnic cleansing, and
		  genocide documented in the United States record relating to the Armenian
		  Genocide.
	
	
		Whereas the Armenian Genocide was conceived and carried
			 out by the Ottoman Empire from 1915 to 1923, resulting in the deportation of
			 nearly 2,000,000 Armenians, of whom 1,500,000 men, women, and children were
			 killed, 500,000 survivors were expelled from their homes, and which succeeded
			 in the elimination of more than 2,500-year presence of Armenians in their
			 historic homeland;
		Whereas, on May 24, 1915, the Allied Powers issued the
			 joint statement of England, France, and Russia that explicitly charged, for the
			 first time ever, another government of committing a crime against
			 humanity;
		Whereas that joint statement stated the Allied
			 Governments announce publicly to the Sublime Porte that they will hold
			 personally responsible for these crimes all members of the Ottoman Government,
			 as well as those of their agents who are implicated in such
			 massacres;
		Whereas the post-World War I Turkish Government indicted
			 the top leaders involved in the organization and execution of
			 the Armenian Genocide and in the massacre and destruction of the
			 Armenians;
		Whereas in a series of courts-martial, officials of the
			 Young Turk Regime were tried and convicted on charges of organizing and
			 executing massacres against the Armenian people;
		Whereas the officials who were the chief organizers of the
			 Armenian Genocide, Minister of War Enver, Minister of the Interior Talaat, and
			 Minister of the Navy Jemal, were tried by military tribunals, found guilty, and
			 condemned to death for their crimes, but the punishments imposed by the
			 tribunals were not enforced;
		Whereas the Armenian Genocide and the failure to carry out
			 the death sentence against Enver, Talaat, and Jemal are documented with
			 overwhelming evidence in the national archives of Austria, France, Germany,
			 Russia, the United Kingdom, the United States, the Vatican, and many other
			 countries, and this vast body of evidence attests to the same facts, the same
			 events, and the same consequences;
		Whereas the National Archives and Records Administration
			 of the United States holds extensive and thorough documentation on the Armenian
			 Genocide, especially in its holdings for the Department of State under Record
			 Group 59, files 867.00 and 867.40, which are open and widely available to the
			 public and interested institutions;
		Whereas the Honorable Henry Morgenthau, United States
			 Ambassador to the Ottoman Empire from 1913 to 1916, organized and led protests
			 by officials of many countries, among them the allies of the Ottoman Empire,
			 against the Armenian Genocide;
		Whereas Ambassador Morgenthau explicitly described to the
			 Department of State the policy of the Government of the Ottoman Empire as
			 a campaign of race extermination, and was instructed on July 16,
			 1915, by Secretary of State Robert Lansing that the Department approves
			 your procedure . . . to stop Armenian persecution;
		Whereas Senate Concurrent Resolution 12, 64th Congress,
			 agreed to July 18, 1916, resolved that the President of the United
			 States be respectfully asked to designate a day on which the citizens of this
			 country may give expression to their sympathy by contributing funds now being
			 raised for the relief of the Armenians, who, at that time, were
			 enduring starvation, disease, and untold suffering;
		Whereas President Woodrow Wilson agreed with such
			 Concurrent Resolution and encouraged the formation of the organization known as
			 Near East Relief, which was incorporated by the Act of August 6, 1919, 66th
			 Congress (41 Stat. 273, chapter 32);
		Whereas, from 1915 through 1930, Near East Relief
			 contributed approximately $116,000,000 to aid survivors of the Armenian
			 Genocide, including aid to approximately 132,000 Armenian orphans;
		Whereas Senate Resolution 359, 66th Congress, agreed to
			 May 11, 1920, stated in part that the testimony adduced at the hearings
			 conducted by the subcommittee of the Senate Committee on Foreign Relations have
			 clearly established the truth of the reported massacres and other atrocities
			 from which the Armenian people have suffered;
		Whereas such Senate Resolution followed the report to the
			 Senate of the American Military Mission to Armenia, which was led by General
			 James Harbord, dated April 13, 1920, that stated [m]utilation,
			 violation, torture, and death have left their haunting memories in a hundred
			 beautiful Armenian valleys, and the traveler in that region is seldom free from
			 the evidence of this most colossal crime of all the ages;
		Whereas, as displayed in the United States Holocaust
			 Memorial Museum, Adolf Hitler, on ordering his military commanders to attack
			 Poland without provocation in 1939, dismissed objections by saying
			 [w]ho, after all, speaks today of the annihilation of the
			 Armenians? and thus set the stage for the Holocaust;
		Whereas Raphael Lemkin, who coined the term
			 genocide in 1944, and who was the earliest proponent of the
			 Convention on the Prevention and Punishment of Genocide, invoked the Armenian
			 case as a definitive example of genocide in the 20th century;
		Whereas the first resolution on genocide adopted by the
			 United Nations, United Nations General Assembly Resolution 96(1), dated
			 December 11, 1946 (which was adopted at the urging of Raphael Lemkin), and the
			 Convention on the Prevention and Punishment of Genocide, done at Paris December
			 9, 1948, recognized the Armenian Genocide as the type of crime the United
			 Nations intended to prevent and punish by codifying existing standards;
		Whereas, in 1948, the United Nations War Crimes Commission
			 invoked the Armenian Genocide as precisely . . . one of the types of
			 acts which the modern term crimes against humanity is intended
			 to cover and as a precedent for the Nuremberg tribunals;
		Whereas the Commission stated that [t]he provisions
			 of Article 230 of the Peace Treaty of Sevres were obviously intended to cover,
			 in conformity with the Allied note of 1915 . . . offenses which had been
			 committed on Turkish territory against persons of Turkish citizenship, though
			 of Armenian or Greek race. This article constitutes therefore a precedent for
			 Article 6c and 5c of the Nuremberg and Tokyo Charters, and offers an example of
			 one of the categories of crimes against humanity as understood
			 by these enactments;
		Whereas House Joint Resolution 148, 94th Congress, adopted
			 by the House of Representatives on April 8, 1975, resolved that April
			 24, 1975, is hereby designated as National Day of Remembrance of Man’s
			 Inhumanity to Man, and the President of the United States is authorized
			 and requested to issue a proclamation calling upon the people of the United
			 States to observe such day as a day of remembrance for all the victims of
			 genocide, especially those of Armenian ancestry;
		Whereas Proclamation 4838 of April 22, 1981 (95 Stat.
			 1813), issued by President Ronald Reagan, stated, in part, that [l]ike
			 the genocide of the Armenians before it, and the genocide of the Cambodians
			 which followed it—and like too many other persecutions of too many other
			 people—the lessons of the Holocaust must never be forgotten;
		Whereas House Joint Resolution 247, 98th Congress, adopted
			 by the House of Representatives on September 10, 1984, resolved that
			 April 24, 1985, is hereby designated as National Day of
			 Remembrance of Man’s Inhumanity to Man, and the President of the United
			 States is authorized and requested to issue a proclamation calling upon the
			 people of the United States to observe such day as a day of remembrance for all
			 the victims of genocide, especially the one and one-half million people of
			 Armenian ancestry;
		Whereas, in August 1985, after extensive study and
			 deliberation, the United Nations Sub-Commission on Prevention of Discrimination
			 and Protection of Minorities voted 14 to 1 to accept a report entitled
			 Study of the Question of the Prevention and Punishment of the Crime of
			 Genocide, which stated [t]he Nazi aberration has unfortunately
			 not been the only case of genocide in the 20th century. Among other examples
			 which can be cited as qualifying are . . . the Ottoman massacre of Armenians in
			 1915–1916;
		Whereas such report also explained that [a]t least
			 1,000,000, and possibly well over half of the Armenian population, are reliably
			 estimated to have been killed or death marched by independent authorities and
			 eye-witnesses and this is corroborated by reports in United States, German, and
			 British archives and of contemporary diplomats in the Ottoman Empire, including
			 those of its ally Germany;
		Whereas the United States Holocaust Memorial Council, an
			 independent Federal agency that serves as the board of trustees of the United
			 States Holocaust Memorial Museum pursuant to section 2302 of title 36, United
			 States Code, unanimously resolved on April 30, 1981, that the Museum would
			 exhibit information regarding the Armenian Genocide and the Museum has since
			 done so;
		Whereas, reviewing an aberrant 1982 expression by the
			 Department of State (which was later retracted) that asserted that the facts of
			 the Armenian Genocide may be ambiguous, the United States Court of Appeals for
			 the District of Columbia in 1993, after a review of documents pertaining to the
			 policy record of the United States, noted that the assertion on ambiguity in
			 the United States record about the Armenian Genocide contradicted
			 longstanding United States policy and was eventually retracted;
		Whereas, on June 5, 1996, the House of Representatives
			 adopted an amendment to H.R. 3540, 104th Congress (the Foreign Operations,
			 Export Financing, and Related Programs Appropriations Act, 1997), to reduce aid
			 to Turkey by $3,000,000 (an estimate of its payment of lobbying fees in the
			 United States) until the Government of Turkey acknowledged the Armenian
			 Genocide and took steps to honor the memory of its victims;
		Whereas President William Jefferson Clinton, on April 24,
			 1998, stated, This year, as in the past, we join with Armenian-Americans
			 throughout the nation in commemorating one of the saddest chapters in the
			 history of this century, the deportations and massacres of a million and a half
			 Armenians in the Ottoman Empire in the years 1915–1923;
		Whereas President George W. Bush, on April 24, 2004,
			 stated, On this day, we pause in remembrance of one of the most horrible
			 tragedies of the 20th century, the annihilation of as many as 1,500,000
			 Armenians through forced exile and murder at the end of the Ottoman
			 Empire; and
		Whereas, despite the international recognition and
			 affirmation of the Armenian Genocide, the failure of the domestic and
			 international authorities to punish those responsible for the Armenian Genocide
			 is a reason why similar genocides have recurred and may recur in the future,
			 and that a just resolution will help prevent future genocides: Now, therefore,
			 be it
		
	
		That the Senate—
			(1)calls on the
			 President to ensure that the foreign policy of the United States reflects
			 appropriate understanding and sensitivity concerning issues related to human
			 rights, ethnic cleansing, and genocide documented in the United States record
			 relating to the Armenian Genocide and the consequences of the failure to
			 realize a just resolution; and
			(2)calls on the
			 President, in the President’s annual message commemorating the Armenian
			 Genocide issued on or about April 24 to accurately characterize the systematic
			 and deliberate annihilation of 1,500,000 Armenians as genocide and to recall
			 the proud history of United States intervention in opposition to the Armenian
			 Genocide.
			
